Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Head-Mounted Display with Adjustable Straps.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neeley et al. (US 2020/0109839 A1, hereinafter “Neeley”).

As to claim 13, Neeley (Fig. 1) discloses a wearable display (200) comprising: 
a front (“a front”); 
a back (“a back”); 
a first member (Fig. 3 element 152 and 110) extending between the front and the back, the first member including first slots extending along a length of the first member (Fig. 14 element 156; Para. 0047); 
a second member (Fig. 3 elements 120 A and 130A) extending between the front and the back, the second member including second slots extending along a length of the second member (Fig. 19, the slot formed on 130A; Para. 0048); 
a third member (Fig. 3 elements 120B and 130B) extending between the front and the back, the third member including third slots extending along a length of the third member (Fig. 19, the slot formed on 130B; Para. 0048); 
a first actuator (Fig. 13 element 460)  including a first gear (470), wherein the first gear is configured to engage with the first slots (156; Para. 0047); and 
a second actuator (Fig. 19 element 740) including a second gear (730), wherein the second gear is configured to engage with the second slots and the third slots (the teeth of the slots 130A/130B; Fig. 9A; Para. 0089). 

As to claim 15, Neeley discloses the wearable display of claim 13, wherein: 
actuating the first actuator (Fig. 13 element 460) in a first direction extends the first member for adjusting a vertical position of the wearable display (Figs 14-15; Para. 0047); 
actuating the first actuator in a second direction retracts the first member for adjusting the vertical position of the wearable display (Para. 0047, the strap 152 can be “lengthened or shortened”); 
actuating the second actuator in a third direction extends the second member and the third member for loosening the wearable display (Figs 17-19; Para. 0048, the simultaneous expansion of the lateral straps 130A/130B); and 
actuating the second actuator in a fourth direction retracts the second member and the third member for tightening the wearable display (Figs 17-19; Para. 0048, the simultaneous contraction of the lateral straps 130A/130B).

As to claim 18, Neeley discloses the wearable display of claim 13, wherein the second member and the third member are configured to overlap at the back (Fig. 19, the overlap of the straps 130A and 130B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2019/0369659 A1, hereinafter “Hu”).

As to claim 1, Hu (Fig. 1) discloses a head-mounted display (10) comprising: 
a display housing (11) including a display (11; Para. 0029); 
a rear housing (100) including: 
a second actuator (Fig. 1, 2 element 130; Para. 0032); 
a rear harness (Fig. 2 element 110) coupled to the rear housing (100), the rear harness including: 
a first arm (the top part of 110 below the vertical 12a); 
a second arm (the left edge of 110); and 
a third arm (the right edge of 110); 
a first member (Fig. 1 element the vertical 12) including a first end coupled to the display housing (the top portion of 11) , the first member operably coupled to the first arm (Fig. 2, 3A, 3B element 110; Para. 0032, 0034, the headbands 12 are connected to the satellite points 121 coupled to the base 110. And, the headbands are rotatable relative to the base 110 as shown in Figs. 5A, 5B); 
a second member (Fig. 1 element the left 12) coupled to a first side of the display housing (the left side of 11) and extending in a direction towards the rear housing (100), the second member operably engaging with the second arm (Fig. 2, 3A, 3B element 110; Para. 0032, 0034, the headbands 12 are connected to the satellite points 121 coupled to the base 110. And, the headbands are rotatable relative to the base 110 as shown in Figs. 5A, 5B); 
a third member (Fig. 1 element the right 12) coupled to a second side of the display housing (the right side of 11) and extending in a direction towards the rear housing (100), the second member operably engaging with the third arm (Fig. 2, 3A, 3B element 110; Para. 0032, 0034, the headbands 12 are connected to the satellite points 121 coupled to the base 110. And, the headbands are rotatable display
relative to the base 110 as shown in Figs. 5A, 5B); 
a first cabling mechanism (Fig. 2 element the vertical 12a) configured to extend and retract the first member (the vertical 12) at various lengths (Figs. 5A, 5B; Para. 0036), 
a second cabling mechanism (Fig. 5A element the left 12a) configured to extend and retract the second member (the left 12) at various lengths from the second arm (Para. 0036), the second cabling mechanism operably engaging with the second actuator (Fig. 2 element 130); and 
a third cabling mechanism (the right 12a) configured to extend and retract the third member (the right 12) at various lengths from the third arm (Fig. 5A, 5B; Para. 0036, the third cabling mechanism operably engaging with the second actuator (Fig. 2 element 130).
Hu does not disclose a first actuator;
a sleeve coupled to the first arm and extending in a direction towards the display housing; 
a first member including and a second end disposed within the sleeve, and 
the first cabling mechanism operably engaging with the first actuator. 
However, Neeley (Fig. 6) teaches a first actuator (450);
a sleeve (410) coupled to the first arm (540) and extending in a direction towards the display housing (Para. 0047; the outer shell 410); 
a first member (152) including a second end disposed within the sleeve (Fig. 7 element 410; Para. 0047), and
extend and retract the first member (152) at various lengths from the sleeve (410), the first cabling mechanism operably engaging with the first actuator (Fig. 6 element 450; Hu discloses the cabling mechanism. The cable would be connected to the strap 152 in Hu.). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Neeley to include two actuators in the device disclosed by Hu. The motivation would have been to independently control the length of the vertical and lateral headbands.

As to claim 6, Hu does not disclose the head-mounted display of claim 1, wherein the rear harness pivotably couples to the rear housing via a ball joint.
However, Neeley teaches wherein the rear harness pivotably couples to the rear housing via a ball joint (Para. 0082).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Neeley to include a ball joint in the device disclosed by Hu. The motivation would have been to connect the plurality of parts together (Neeley; Para. 0081). 

As to claim 7, Hu (Fig. 1) discloses a head-mounted display (10) comprising: 
a front (11); 
a back (100); 
a first member (12, vertical headband) extending between the front and the back (Para. 0028), the first member being adjustable via an actuation of a rotatable actuator (Fig. 2 element 130) and a first cabling mechanism (12a, vertical; Para. 0031); 
a second member (12, left) extending between the front and the back (Para. 0028), the second member being adjustable via an actuation of a second rotatable actuator (130) and a second cabling mechanism (12a, left; Para. 0031); and 
a third member (12, right) extending between the front and the back (Para. 0028), the third member being adjustable via the actuation of the second rotatable actuator (130) and a third cabling mechanism (12a, right; Para. 0031).
Hu does not disclose the first member being adjustable via an actuation of a first rotatable actuator. 
However, Neeley (Fig. 3) teaches the first member (110, 152) being adjustable via an actuation of a first rotatable actuator (460; Para. 0047). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Neely to include a first knob and a second knob in the device disclosed by Hu. The motivation would have been to independently control the length of the vertical and lateral headbands.


Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Neeley as applied to claim 1 above, and further in view of Hatfield et al. (US 2020/0233453 A1, hereinafter “Hatfield”).

As to claim 2, Hu does not expressly disclose the head-mounted display of claim 1, further comprising a face gasket including: 
a first portion coupled to the display housing; 
a second portion for engaging with a user; and 
an intermediate portion disposed between the first portion and the second portion, wherein the intermediate portion is configured to deform to adjust a distance interposed between the first portion and the second portion.
However, Hatfield (Fig. 6A) teaches a face gasket (630) including: 
a first portion couple to the display housing (432, the portion of the outer cover that is coupled to the display unit 110; Para. 0056); 
a second portion for engaging with a user (432; the portion of the outer cover that engages the face of the user; Para. 0056); and 
an intermediate portion (638) disposed between the first portion and the second portion, wherein the intermediate portion is configured to deform to adjust a distance interposed between the first portion and the second portion (Fig. 6B; Para. 0074-0075).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Hatfield to include a facial interface in the device disclosed by Hu. The motivation would have been to provide user comfort (Hatfield; Para. 0038). 

Claim(s) 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Neeley as applied to claims 1 and 7 above, and further in view of Jannard et al. (US 2005/0201585 A1, hereinafter “Jannard”).

As to claim 3, Hu does not disclose the head-mounted display of claim 1, further comprising: 
a first loudspeaker arm including: 
a first end pivotably coupled to the second member; and 
a second end; 
a first loudspeaker coupled to the second end of the first loudspeaker arm; 
a second loudspeaker arm including: 
a first end pivotably coupled to the third member; and 
a second end; and 
a second loudspeaker coupled to the second end of the second loudspeaker arm.
However, Jannard (Fig. 28) teaches a first loudspeaker arm (398) including: 
a first end (the upper end of 398) pivotably coupled to the second member (Fig. 26, 28 element 380; Para. 0317); and 
a second end (Fig. 28 element the lower end of 398);
a first loudspeaker (400) coupled to the second end of the first loudspeaker arm (398; Para. 0320); 
a second loudspeaker arm (Fig. 27, the right 398) including: 
a first end (Fig 28 element the upper end of 398) pivotably coupled to the third member (the right ear piece arm); and 
a second end (the lower end of 398); and 
a second loudspeaker (Fig. 27, 28, the speaker 400 on the right ear) coupled to the second end of the second loudspeaker arm (398).
It would have been obvious to one of ordinary skill in the art to modify the device of Hu to include adjustable speakers as taught by Jannard. The motivation would have been to provide proper fit of the speakers to with respect to the user’s ears (Jannard; Para. 0320).

As to claim 8, Hu does not disclose the head-mounted display of claim 7, further comprising: 
a first loudspeaker pivotably coupled to the second member via a first ball joint; and 
a second loudspeaker pivotably coupled to the third member via a second ball joint.
However, Jannard (Fig. 26) teaches a first loudspeaker (400, left) pivotably coupled to the second member (398; Fig. 28) via a first ball joint (Fig. 25 element 402; Para. 0320); and 
a second loudspeaker (Fig. 26 element 400, right) pivotably coupled to the third member via a second ball joint (Fig. 25 element 402; Para. 0320).
It would have been obvious to one of ordinary skill in the art to modify the device of Hu to include adjustable speakers as taught by Jannard. The motivation would have been to provide proper fit of the speakers to with respect to the user’s ears (Jannard; Para. 0320).

As to claim 9, Jannard (Fig. 28) teaches the head-mounted display of claim 8, further comprising a first loudspeaker arm (398) including the first loudspeaker (400) and a second loudspeaker arm (Fig. 26 element 398, right side) including the second loudspeaker (400, right side), and wherein: 
the first loudspeaker arm (Fig. 28 element 398, left side) slidably engages with the first ball joint (Fig. 25 element 402; Para. 0320; and 
the second loudspeaker arm slidably engages with the second ball joint (Para. 0320, for the right side).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Neeley as applied to claim 13 above, and further in view of Silverstone (US patent no. 4,185,281, hereinafter “Silverstone”).

As to claim 14, Neeley does not disclose the wearable display of claim 13, wherein the first actuator and the second actuator are concentric.
However, Silverstone (Fig. 1) teaches wherein the first actuator (3) and the second actuator (4) are concentric (Col. 2 lines 16-18).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Silverstone to use the concentric knobs in the device disclosed by Neeley. The concentric knobs “can be readily located and operated without ambiguity simply by feel” (Silverstone; Col. 1 lines 57-61). 


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neeley as applied to claim 13 above, and further in view of Jannard.

As to claim 16, Neeley does not disclose the wearable display of claim 13, further comprising: 
a first loudspeaker pivotably coupled to the second member via a first ball joint; and 
a second loudspeaker pivotably coupled to the third member via a second ball joint.
However, Jannard (Fig. 26) teaches a first loudspeaker (400, left) pivotably coupled to the second member (398; Fig. 28) via a first ball joint (Fig. 25 element 402; Para. 0320); and 
a second loudspeaker (Fig. 26 element 400, right) pivotably coupled to the third member via a second ball joint (Fig. 25 element 402; Para. 0320).
It would have been obvious to one of ordinary skill in the art to modify the device of Neeley to include adjustable speakers as taught by Jannard. The motivation would have been to provide proper fit of the speakers to with respect to the user’s ears (Jannard; Para. 0320).

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Neeley as applied to claim 13 above, and further in view of Hatfield.

As to claim 17, Neeley does not expressly disclose the wearable display of claim 13, further comprising: 
a display housing located at the front; and 
a face gasket coupled to the display housing, the face gasket including: 
a first portion couple to the display housing; 
a second portion for engaging with a user; and 
an intermediate portion disposed between the first portion and the second portion, wherein the intermediate portion is configured to deform to adjust a distance interposed between the first portion and the second portion.
However, Hatfield (Fig. 6A) teaches a display housing (110) located at the front (Para. 0056); and 
a face gasket (630) coupled to the display housing (110), the face gasket including: 
a first portion couple to the display housing (432, the portion of the outer cover that is coupled to the display unit 110; Para. 0056); 
a second portion for engaging with a user (432; the portion of the outer cover that engages the face of the user; Para. 0056); and 
an intermediate portion (638) disposed between the first portion and the second portion, wherein the intermediate portion is configured to deform to adjust a distance interposed between the first portion and the second portion (Fig. 6B; Para. 0074-0075).
It would have been obvious to one of ordinary skill in the art to modify Neeley to include a facial interface as taught by Hatfield. The motivation would have been to provide user comfort (Hatfield; Para. 0038). 

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Neeley as applied to claim 13 above, and further in view of West (US 2021/0041012 A1, hereinafter “West”).
As to claim 19, Neeley (Fig. 1) discloses the wearable display of claim 13, further comprising a rear housing (500) disposed at the back (Para. 0050-0051, the padding 500 is interpreted to read on the housing). 
Neeley does not disclose the rear housing including a third gear and a fourth gear, and wherein: 
the first actuator further includes a fifth gear that engages with the third gear for reducing backdrive of the first actuator; and 
the second actuator further includes a sixth gear that engages with the fourth gear for reducing backdrive of the second actuator.
However, West (Fig. 3) teaches further comprising the rear housing including a third gear (316) and a fourth gear (similarly there would be a fourth gear for the second knob), and wherein: 
the first actuator (313) further includes a fifth gear (338) that engages with the third gear (316) for reducing backdrive of the first actuator (Para. 0030); and 
the second actuator (as discussed above Neeley discloses the second actuator) further includes a sixth gear that engages with the fourth gear for reducing backdrive of the second actuator (the second actuator would have similar configuration as discussed above for the first actuator).
It would have been obvious to one of ordinary skill in the art to combine the teaching of West to include the plurality of the gear sets in the device disclosed by Neeley. The motivation would have been to prevent backdrive of the actuators (West; Para. 0030). 


Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Neeley as applied to claim 13 above, and further in view of Hu.

As to claim 20, Neeley does not disclose the wearable display of claim 13, further comprising a display housing disposed at the front and a rear harness disposed at the back, and wherein: 
a first end of the first member couples to the display housing; 
a second end of the first member is disposed within the rear harness; 
a first end of the second member couples to the display housing; 
a second end of the second member is disposed within the rear harness; 
a first end of the third member couples to the display housing, and 
a second end of the third member is disposed within the rear harness.
However, Hu (Fig. 1) teaches further comprising a display housing disposed at the front (11) and a rear harness disposed at the back (Fig. 2 element 110), and wherein: 
a first end of the first member couples to the display housing (12, vertical); 
a second end of the first member is disposed within the rear harness (12a, vertical connecting the base 110; Fig. 3A); 
a first end of the second member couples to the display housing (12, left lateral); 
a second end of the second member is disposed within the rear harness (12a, left lateral connecting the base 110); 
a first end of the third member couples to the display housing (12, right lateral), and 
a second end of the third member is disposed within the rear harness (12a, right lateral connecting the base 110).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Hu to include a base in the device disclosed by Neeley. The motivation would have been to provide stability of the system (Hu; Para. 0005). 

Allowable Subject Matter
Claims 4-5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/               Examiner, Art Unit 2625                                                                                                                                                                                         

/WILLIAM BODDIE/               Supervisory Patent Examiner, Art Unit 2625